Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The following species restriction is to replace the species restriction dated 9/24/2020.  Applicant is to elect a single species from each species grouping presented below.

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species 1 – piping/instrumentation embodiment
Species 1a – basic embodiment (see Figure 1a.  refer to corresponding description in the specification).
Species 1b – another embodiment (see Figure 1b.  refer to corresponding description in the specification).
Species 1c – another embodiment (see Figure 3.  refer to corresponding description in the specification).
Species 1d – another embodiment (see Figure 4.  refer to corresponding description in the specification).
Species 1e – another embodiment (see Figure 5.  refer to corresponding description in the specification).
Species 1f – another embodiment (see Figure 6.  refer to corresponding description in the specification).

Species 2 – dispense unit embodiment
Species 2a – dispense unit sits on counter (see Figure 7. Refer to corresponding description in the specification).
Species 2b – dispense unit is free-standing (see Figure 8. Refer to corresponding description in the specification).

Species 3 – scraper/beater bar arrangement embodiment

Species 3b – scraper/beater bar arrangement using a dual-torsion spring (see Figures 29-32. refer to corresponding description in the specification).   

The species are independent or distinct because of the reasons noted above (e.g. different configurations of piping/instrumentation, dispense unit, scraper/beater bar arrangements, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claimed identified as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The different species will require different search queries/strategies in view of their different structural configurations.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714